Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made as of May 6,
2013 (the “Effective Date”), by and between Real Estates Associates IV, a
California partnership (“Assignor” or “Withdrawing Limited Partner”), Joel I.
Ferguson, an individual (“Ferguson”), and AMG-MGT, LLC, a Michigan limited
liability company, formerly Asset Management Group (“AMG”) (Ferguson and AMG
each an “Assignee” and collectively, “Assignees”); and AMG and Bluewater
Corporation, a Michigan corporation (collectively, the “General Partners” and
together with Assignor and Assignees, each a “Party“ and, as the context
requires, any two or more, collectively, “Parties”), with reference to the
following:

RECITALS

A.         Bluewater Limited Dividend Housing Association, a Michigan limited
partnership (the “Partnership”), was formed as a limited partnership under the
laws of the State of Michigan and is being governed pursuant to an Amended and
Restated Agreement of Limited Partnership, dated as of June 29, 1984, as amended
by a First Amendment to Amended and Restated Agreement of Limited Partnership,
dated as of December 19, 1984, and a Second Amendment to Amended and Restated
Agreement of Limited Partnership, dated as of March 1, 2007 (collectively, the
“Partnership Agreement”) (any capitalized word or phrase used but not defined
herein shall have the meaning set forth in the Partnership Agreement); and

B.         The General Partners are the “General Partners” of the Partnership
and Assignor is the limited partner of the Partnership; and

C.        At the time Assignor obtained its limited partnership interest in the
Partnership, it executed Purchase Money Promissory Notes to Joel I. Ferguson and
AMG-MGT, LLC, as trustee for previous withdrawing investor limited partners
(collectively the “Promissory Notes”), each in the principal amount of $460,000
with interest payable at the rate of 9.5% per annum; and

D.        As security for the repayment of the Promissory Notes, the noteholders
were given a security interest in the limited partnership interest; and

E.         Section 7.1.2 of the Partnership Agreement provides a procedure
pursuant to which the Promissory Notes shall be cancelled in return for an
assignment of the Withdrawing Limited Partner’s Interest to the General Partners
or their designee; and 

F.         The noteholders have been notified that the General Partners are
prepared to effectuate the provisions of said Section 7.1.2 of the Partnership
Agreement and the noteholders have been offered a portion of the limited partner
interest to be transferred by the Withdrawing Limited Partner; and

G.        AMG resigned as trustee for the previous withdrawing investor limited
partners effective as of November 23, 2011, and the General Partners are not
aware that any successor trustee has been appointed; and

H.        Some of the noteholders elected not to accept a portion of the limited
partner interest to be transferred and have conveyed whatever rights and
interest they would have received to AMG and the remaining noteholders either
could not be located or are now in the process of assigning their interests to
AMG; and

I.          The names and address set forth in Exhibit A reflect the assignments
described in paragraph H above; and 

J.         Assignor has agreed to assign all of its limited partnership interest
in the Partnership to Assignees and withdraw from the Partnership, in return for
cancellation of the Promissory Notes; Assignees have agreed to acquire such
interest and the General Partners have consented to such assignment and
assumption, all pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.         The foregoing Recitals are hereby fully incorporated into and made a
part of this agreement.

2.               Assignment and Assumption. Effective as of the “Closing” (as
hereinafter defined):

2.1            Assignor hereby assigns to Assignees, one-half to Ferguson and
one-half to AMG, 100% of Assignor’s interest in the Partnership, including,
without limitation, Profits and Losses, Cash From Operations, Net Refinancing
Cash, Cash from Disposition or Partial Disposition and all other Partnership
distributions and other Partnership assets, and all rights to any fees, loan
repayments and reimbursements (collectively, the “Interest”), and

2.2            Each Assignee assumes and agrees to perform all of the
obligations of Assignor under the Partnership Agreement.

3.               Closing.

3.1            The closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur no later than May 10, 2013 (the “Closing Date”). In
the event the Closing does not occur on or before the Closing Date, this
Agreement shall terminate automatically without the necessity of any further
action on the part of any of the Parties unless the Parties otherwise agree in
writing.

3.2            At the Closing, Assignor, Assignee and the General Partners shall
execute and exchange countersigned counterparts of the Third Amendment to
Amended and Restated Agreement of Limited Partnership of the Partnership in the
form attached hereto as Exhibit B (the “Amendment”).

4.               Conditions to Closing.

4.1                     Each of the Parties acknowledges that the consents of
the Governmental Agencies to the transfer of the Interest, as contemplated by
this Agreement, are required. The General Partners and Assignee shall each use
commercially reasonable efforts to obtain the same, and Assignor, at no cost,
expense or liability to them, will cooperate to provide the Governmental
Agencies with such information and executed documents which the Governmental
Agencies may reasonably require in order to evaluate such transfer and it shall
be a condition precedent to Closing that each of the Governmental Agencies’
consent is received prior to Closing. The General Partners and Assignees, on the
one hand, and Assignor, on the other, shall each provide the other with copies
of any correspondence from Lender, HUD and the Authority that it receives in
connection with the Governmental Agencies’ review of the proposed transfer of
the Interest.

4.2                     It shall be a condition precedent to Closing that all
representations, warranties set forth herein shall be true and correct in all
material respects, and all covenants set forth herein shall have been fully
complied with in all material respects as of the Closing.

4.3                     Notwithstanding anything to the contrary contained or
implied in this Agreement, there are no other conditions to the obligation of
the Parties to close the transaction contemplated by this Agreement except as
expressly set forth in this Section 4.

4.4                     If on or before Closing any condition set forth in
Sections 4.1 or 4.2 has not been satisfied, this Agreement shall terminate and
be of no further force or effect.

5.               Representations, Warranties and Covenants.

5.1            As a material inducement to Assignee entering into this
Agreement, each Assignor hereby represents and warrants to Assignee the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignor from the Partnership:

(a)             Assignor is the owner of the Interest and the Interest is not
subject to any lien, pledge or encumbrance of any nature whatsoever except the
security interests described in Recital D and Assignees shall acquire the same
free of any rights or claims thereto by any other party claiming by, through or
under Assignor.

(b)             The execution and delivery of this Agreement by Assignor and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings and, assuming the due and
proper execution and delivery by Assignees and the General Partners, this
Agreement is binding upon and enforceable against Assignor in accordance with
its terms.

(c)             No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignor
or, to the knowledge of Assignor, threatened against Assignor pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignor know of any reason to believe any such
proceeding will be instituted.

(d)             Assignor has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

5.2            As a material inducement to Assignor entering into this
Agreement, each Assignee hereby represents and warrants to Assignor the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignor from the Partnership:

(a)             The execution and delivery of this Agreement by Assignee and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings.

(b)             Assuming the due and proper execution and delivery by Assignor,
this Agreement is binding upon and enforceable against Assignee in accordance
with its terms.

(c)             No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against
Assignees or, to the knowledge of Assignees, threatened against Assignees
pursuant to which an unfavorable judgment would restrain, prohibit, invalidate,
set aside, rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor do Assignees know of any reason to believe any such
proceeding will be instituted.

(d)             Assignees have incurred no obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

(e)             Each Assignee is aware of the restrictions on transfer or
encumbrance of the Interest under the Partnership Agreement, as well as the
transfer restrictions imposed by the Securities Act of 1933, as amended, and
applicable state securities laws (the “Securities Laws”).  Assignee is able to
bear the economic risk of its investment in the Interest, is aware that it must
hold the Interest for an indefinite period and that the Interest has not been
registered under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws.  Assignee is
acquiring the Interest for its own account and not with a view to resell,
transfer or otherwise dispose thereof.

(f)               Each Assignee is experienced in financial transactions such as
ownership of the Interest and understands the business and operations of the
Partnership.  Each Assignee has had an opportunity to ask questions about and
seek information about the Interest, the Partnership and the Project, and has
not relied upon any express or implied representations or warranties from
Assignor with regard to the Interest, the Partnership or the Project, except as
expressly provided herein.

(g)             Assignees accept and adopt all of the terms and conditions of
the Partnership Agreement and accepts all of the conditions of the Regulatory
Agreement, and Assignees agree to pay when due all capital contributions owed or
to be owed to the Partnership relating to the Interest.

5.3            As a material inducement to Assignor entering into this
Agreement:

(a)             The General Partners represent and warrant to Assignor that
(i) the execution and delivery of this Agreement by the General Partners and
their performance of the transactions contemplated herein have been duly
authorized by all requisite corporate or limited liability company proceedings,
and (ii) assuming the due and proper execution and delivery by Assignor, this
Agreement is binding upon and enforceable against the General Partners in
accordance with its terms. The foregoing representations and warranties are true
and correct as of the Effective Date, shall be true and correct as of the
Closing Date, and shall survive the Closing and the withdrawal of Assignor from
the Partnership; and

(b)             The General Partners covenant to Assignor that on or before
Closing, the Partnership will have obtained all necessary consents and approvals
for the transactions contemplated by this Agreement, including, but not limited
to, the consents, to the extent required, of the Authority and HUD, if required.

5.4            Except as expressly provided in this Section 5, no Party has made
any other representation or warranty concerning the Interest, the Project, the
Partnership or any other matter.

6.               Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement (“Notice”)
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

6.1            If to Assignor:

Aimco

80 International Drive, Suite 130

Greenville SC 29615

Attention: Eric Mathis

with a copy to:

Law Offices of Peter H. Alpert, Inc.

601 S. Figueroa Street, Suite 2330

Los Angeles, CA 90017

Attention: Peter H. Alpert

Facsimile: 213-687-1511

6.2            If to Assignees:

AMG-MGT, LLC

4275 Five Oaks Drive

Lansing, MI  48911

Facsimile:  517-887-4206

 

and

 

Joel I. Ferguson

1223 Turner Street

Suite 400

Lansing, MI 48906

Facsimile:  517-371-2537

with a copy to:

Loomis, Ewert, Parsley, Davis & Gotting, P.C.

124 W. Allegan Street, Suite 700

Lansing, MI 48933

Attention: Richard W. Pennings, Esq.

Facsimile:  517-482-4313

6.3            If to the General Partner:

AMG-MGT, LLC

4275 Five Oaks Drive

Lansing, MI 48911

Attention: Gleason Amboy

Facsimile:  517-887-4206

 

and

 

Bluewater Corporation

4275 Five Oaks Drive

Lansing, MI  48911

Attention:  Gleason Amboy

Facsimile:  517-887-4206

with a copy to:

Loomis, Ewert, Parsley, Davis & Gotting, P.C.

124 W. Allegan Street, Suite 700

Lansing, MI 48933

Attention: Richard W. Pennings, Esq.

Facsimile:  517.482.4313

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

6.4            If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable. This Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

6.5            This Agreement may be signed in any number of counterparts, each
of which shall be an original for all purposes, but all of which taken together
shall constitute only one agreement. The production of any executed counterpart
of this Agreement shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.

6.6            This Agreement shall be binding upon and inure to the benefit of
the heirs, executors, administrators, legal representatives and permitted
successors and assigns of the Parties hereto. This Agreement shall be
interpreted in accordance with the laws of the state in which the Project is
located.

6.7            Nothing herein shall be construed to be for the benefit of or
enforceable by any third party including, but not limited to any creditor of
either Assignor.

6.8            The Parties shall execute and deliver such further instruments
and do such further acts and things as may be required to carry out the intent
and purposes of this Agreement.

6.9            All article and section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the text of
this Agreement.

6.10         In the event that any court or arbitration proceedings is brought
under or in connection with this Agreement, the prevailing party in such
proceeding (whether at trial or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding. The term “prevailing party” as used herein shall mean the party
in whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

6.11         This Agreement constitutes the sole agreement of the Parties with
respect to the matters herein, all prior oral or written agreements being merged
herein. This Agreement may only be modified by a writing signed by all of the
Parties hereto and time is of the essence of this Agreement.

6.12         In interpreting this Agreement it shall be presumed that the
Agreement was jointly drafted and no presumption shall arise against any Party
in the event of any ambiguity.

6.13         Whenever herein the singular number is used, the same shall include
the plural where appropriate, and words of any gender shall include each other
gender where appropriate.

 

 

 

[Signatures on following 2 pages]


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNOR:                                                           REAL ESTATE
ASSOCIATES IV, a California partnership

By: National Partnership Investments, LLC, a California limited liability
company

Its: Managing Partner

By:    Bethesda Holdings I, LLC, a Delaware limited liability company

Its:  Member

By:  Bethesda Holdings II, LLC, a Delaware limited liability company

Its:  Member

By:/s/Brian Flaherty

Name: Brian Flaherty

Title: Senior Managing Director

 


ASSIGNEES:                                                         AMG-MGT,
LLC., a Michigan limited liability company

 

 

                                                                              
By: /s/David Gerchak

                                                                              
      David Gerchak

                                                                              
Its:  Manager

                                                                              

 

/s/Joel I. Ferguson

JOEL I. FERGUSON

 

GENERAL PARTNERS:                                        AMG-MGT, LLC., a
Michigan limited liability company

 

 

 

By:     /s/David Gerchak

           David Gerchak

Its:      Manager

 

 

BLUEWATER CORPORATION, a Michigan corporation

 

 

 

By:     /s/Joel I. Ferguson

           Joel I. Ferguson

Its:      President